DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 34, 44, 46-51 and 53-56 are pending and under examination.

The Declarations under 37 CFR 1.132 by Dr Melief and Dr. Allen have been considered and discussed below.

35 USC § 112 2nd  paragraph rejections maintained 
The rejections of claims 34, 44, 46-51 and 53-56 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are maintained.


35 USC § 112 1st  paragraph rejections maintained 
The rejection of claims 34, 44, 46-51 and 53-56 for failing to comply with the written description requirement are maintained.
The steps of making (i) a plurality of peptide sequences comprising each of the epitopes of the plurality selected in (a)(v) and contacting T cells obtained from the subject to antigen presenting cells (APCs) presenting the peptides have been interpreted as being practical applications of the judicial exceptions of identifying, predicting and selecting the epitopes. As previously discussed, the active method steps from the claims were well-understood, routine, and conventional activities previously known in the industry. It has been interpreted that making a plurality of peptide sequences and contacting T cells to APCs presenting the selected peptides would require knowledge of the amino acid structure of the subject-peptides, which were identified using an algorithm based on whole genome or whole exome sequencing of the subject’s tumor cell.  Without knowing the structure of the cancer-specific peptide one could not make the peptide. Furthermore, knowing the amino acid structure of the peptide would put one in possession of the peptide.
The specification disclose that the mutant peptide is about 8-50 amino acids in length (paragraph 12). The Specification does not disclose that a peptide comprises multiple epitopes.  
The Sequence Listing only lists the structures of twelve peptides that are 8-12 amino acids. Nine of the peptides are overlapping peptides of which only two (SEQ ID NOs.10 and 15) were demonstrated to bind to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM (Fig. 6). Thus, the specification only discloses two peptides with a predicted IC50 of less than 150 nM, both consisting of nine amino acids, only one of which one of which, KVYEGVWKK (SEQ ID NO. 10), was demonstrated to be functional. The peptide KVYEGVWKK was already known in the art. 
As argued by Applicant previously, the claims encompass 20 unique peptides, 14-35 amino acids in length. Given that the specification only disclose the structure of two peptides of nine amino acids in length with a predicted IC50 of less than 150 nM, the specification does not sufficiently describe the genus of peptides comprising a plurality of epitopes with a predicted IC50 of less than 150 nM. The specification does not disclose the amino acid structure of any peptide consisting of more than nine amino acids with a predicted IC50 of less than 150 nM.

A.
	Applicant argues that the application as filed demonstrates that Applicant had possession of the claimed invention. Applicant argues that the claimed method is not only reduced to practice in the instant specification, but is also clearly and fully described in the instant specification such that a skilled artisan reading the application would have reasonably understood that the inventors had possession of the claimed subject matter. 
In response, as discussed above, it has been interpreted that making a plurality of peptide sequences and contacting T cells to APCs presenting the selected peptides would require knowledge of the amino acid structure of the subject-peptides. Without knowing the structure of the cancer-specific peptide one could not make the peptide comprising a plurality of epitopes. The specification does not disclose the structure of any peptide consisting of more than nine amino acids with a predicted IC50 of less than 150 nM. The specification only describes how to obtain possession of the genus of peptides comprising a plurality of epitopes with a predicted IC50 of less than 150 nM.

 (A)(1)
Applicant argues that the application as-filed shows many examples of cancer-specific peptides, or polynucleotides encoding such peptides, that were identified by the steps recited in the claimed methods of selecting and making. Applicant argue that their studies described in the application as-filed demonstrate that chronic lymphocytic leukemia (CLL) cells contain many distinct genetic changes that encode expressed peptides with mutated amino acid sequences. Applicant argues that the application as-filed describes over 40 cancer-specific peptides identified using the methods of claim 34, the cancer specific peptides having the distinguishing identifying characteristics of 1) a cancer specific point mutation, 2) the binding affinity identified by an HLA-peptide-binding prediction algorithm, 3) a predicted IC50 of 150 nm or less, and 4) wherein the peptide is 8-50 amino acids long, and making such cancer specific peptides, or polynucleotides encoding such peptides, as recited in claim 34.
In response, as discussed previously, the specification does not disclose the structure of any peptide consisting of more than nine amino acids with a predicted IC50 of less than 150 nM. The Specification only discloses the structure of one 9 amino acid peptide, KVYEGVWKK, capable of inducing a T cell response and this peptide was already known in the art to induce a T cell response. 
As previously discussed, knowing the amino acid structure of the peptide was essential for making and presenting peptides to a T cell. If the making and presenting of peptides were only generic methods steps, these steps would not be considered practical applications of the identifying, predicting and selecting steps and the Claims would not qualify as eligible subject matter under 35 USC §101.
In response, to Applicant’s argument that the application as-filed describes over 40 cancer-specific peptides identified using the methods of claim 34, the specification describes the structure of only two peptides consisting of nine amino acids having a predicted IC50 of less than 150 nM, only one of which was shown to be recognized by T cells.

(A)(1)(a)
In response to Applicant’s argument that a method comprising identifying from whole genome or whole exome sequencing data from the subject a plurality of cancer-specific peptides expressed in cancer cells of the subject and not expressed in non-cancer cells of the subject is not only reduced to practice in the instant specification, but is also clearly and fully described in the instant specification such that a skilled artisan reading the application would have reasonably understood that the inventors had possession of the claimed identifying step above, the issue is not whether Applicant could identify, predict and select the subject-specific cancer-specific peptides but whether the Specification had possession of the genus of subject-specific cancer-specific peptides comprising a plurality of epitopes.

(A)(1)(b)
In response to Applicant’s argument that a method comprising identifying from whole genome or whole exome sequencing data from the subject cancer-specific peptides that are 8-50 amino acids in length and comprise a point mutation relative to a corresponding wild type peptide expressed in the non-cancer cells of the subject is not only reduced to practice in the instant specification, but is also clearly and fully described in the instant specification such that a skilled artisan reading the application
would have reasonably understood that the inventors had possession of the claimed identifying step above, as stated above, the issue is not whether Applicant could identify, predict and select the subject-specific cancer-specific peptides but whether the Specification had possession of the genus of subject-specific cancer-specific peptides. The Specification does not describe a sufficient number of 8-50 amino acid subject-specific cancer-specific peptides to demonstrate possession of the genus. The specification only disclose the sequence structure of two peptides consisting of nine amino acids with a predicted IC50 of less than 150 nM. The Specification only discloses the structure of one 9 amino acid peptide, KVYEGVWKK, capable of binding a T cell and this peptide was already known in the art to induce a T cell response. The specification does not disclose the structure of any peptide consisting of more than nine amino acids with a predicted IC50 of less than 150 nM. As discussed previously, a peptide is identified by its amino acid structure.


(A)(1)(c)
Applicant cites paragraphs and argues that a method comprising identifying from whole genome or whole exome sequencing data from the subject cancer-specific peptides that bind to a protein encoded by an HLA allele of the subject with a predicted IC50 according to the validated HLA-peptide-binding prediction algorithm is not only reduced to practice in the instant specification, but is also clearly and fully described in the instant specification such that a skilled artisan reading the application would have reasonably understood that the inventors had possession of the claimed identifying step. 
In response as discussed previously, methods for identifying, predicting and selecting using sequence data and algorithms are described in the specification. The rejections are based on the lack of written description support in the Specification for lacking sufficient number of species within the genus of a plurality of cancer-specific peptides having 8-50 amino acids comprising a plurality of epitopes having a predicted IC50 of less than 150nM. Like what was found in In Rochester, the Specification only disclose how to obtain possession of the genus of a plurality of cancer-specific peptides comprising 8-50 amino acids comprising a plurality of epitopes which and bind to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM.  The specification only discloses the sequence structure of two peptides consisting of nine amino acids with a predicted IC50 of less than 150 nM. The Specification only discloses the structure of one 9 amino acid peptide, KVYEGVWKK, capable of binding a T cell and this peptide was already known in the art to induce a T cell response. The specification does not disclose the structure of any peptide consisting of more than nine amino acids with a predicted IC50 of less than 150 nM

(A)(1)(d)
Applicant cites several paragraphs and argues that a method comprising identifying from whole genome or whole exome sequencing data from the subject cancer-specific peptides that bind to a protein encoded by an HLA allele of
the subject with a predicted IC50 of less than 150 nM according to a validated HLA-peptide binding prediction algorithm is not only reduced to practice in the instant specification, but is also clearly and fully described in the instant specification such that a skilled artisan reading the application would have reasonably understood that the inventors had possession of the claimed identifying step above. 
In response, as discussed above, the issue is not whether a skilled artisan reading the application would have reasonably understood that the inventors had possession of the claimed identifying and predicting steps but whether a skilled artisan reading the application would have reasonably understood that the inventors had possession of the peptides identified by the algorithm Applicant used in identifying and predicting which peptides satisfied the criteria set forth in the algorithm. The general characteristics listed in the claims and utilized in the algorithm are not sufficient to give a precise definition such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other material. The identifying characteristic stated by Applicant would not differentiate the amino acid structure of one peptide from the amino acid structure of another peptide.

(A)(1)(e)
Applicant argue that the pending claims are directed to a method of selecting and
making cancer-specific peptides, rather than administering such peptides, therefore,
demonstrating immunogenicity of such peptides is not needed to meet the written description requirement. Nevertheless, Applicant contends that the application as-filed
contains disclosure that demonstrates that the peptides that are identified in claim 34 can induce a T cell response. Applicant states that of the 17 candidate peptides of Patient 1 (Figure 10), Applicant detected IFNgamma secretion in T cells against autologous antigen presenting cells pulsed with a mutated peptide or a peptide pool containing the mutated peptide. Applicant argues that the application as-filed
describes experiments to generate T cell lines against one of the cancer-specific peptides from Figure 11, E255K (E255K-B255-263) mutation (KVYEGVWKK) (SEQ ID NO: 10) with a predicted IC50 of 33.1. Applicant also shows in Example 5 that T cell lines against E255K from a normal HLA-A3+ donor and two E255K+/HLA-A3+ CML patients each demonstrated greater specificity against the mutated than the parental peptide (Figure 15B23 and 5C24). Applicant argues that Example 5 further describes that "E255K-B appears to be endogenously processed and presented since T cells reactive for E255K-B also responded to HLA-A3+ APCs transfected with a minigene encompassing 227 base pairs surrounding the E255K mutation."26 Finally, E255K
reactivity in one patient developed only following curative allo-HSCT (FIG. 15D)." Applicant argues that these studies demonstrate that cancer-specific peptides identified by claim 34 are capable of being immunogenic
Applicant arguments have been considered but are not persuasive. The Specification disclose that of the 17 candidate peptides of Patient 1 (Figure 10), we have detected IFNgamma secretion in T cells against autologous DCs pulsed with a mutated peptide from the TLK2 gene (paragraph 189). The Specification does not appear to disclose the structure of the TLK2 peptide, whether the TLK peptide was known in the art or whether the TLK peptide had a predicted IC50 of less than 150 nM according to a validated HLA-peptide binding prediction algorithm. Thus, it appears as if 5% of the identified and predicted peptides are immunogenic. The mutant peptide generated from the E255K (E255KB255-263) mutation (KVYEGVWKK)(SEQ ID NO: 10) that is predicted to bind with high affinity to HLA-A3 was already known the art to be immunogenic. Thus, the only immunogenic peptide, KVYEGVWKK, whose amino acid structure was disclosed was known in the art. Having methods of identifying, predicting and screening peptides for immunogenicity does not put one in possession of all peptides to be identified, predicted and screened. It has been interpreted that making a plurality of peptide sequences and contacting T cells to APCs presenting the selected peptides would require knowledge of the amino acid structure of the subject and cancer-specific-peptides comprising a plurality of peptides with a predicted IC50 of less than 150 nM. Knowledge of the amino acid structure of one peptide comprising a cancer point mutation and having a predicted IC50 of less than 150 nM according to a validated HLA-peptide binding prediction algorithm would not put one in possession of all peptides with those characteristics. The specification only discloses the sequence structure of two peptides consisting of nine amino acids with a predicted IC50 of less than 150 nM. The specification only discloses the structure of one 9 amino acid peptide, KVYEGVWKK, capable of binding a T cell and this peptide was already known in the art to induce a T cell response. The specification does not disclose the structure of any peptide comprising a plurality of epitopes consisting of more than nine amino acids with a predicted IC50 of less than 150 nM. Knowing the amino acid structure of one cancer specific peptide does not put one in possession of the genus of cancer specific peptides.

(A)(2).
Applicant argues that the genus of cancer-specific peptides identified by the claimed method have several structural characteristics (i.e. the distinguishing identifying characteristics of 1) a cancer specific point mutation, 2) the binding affinity identified by an HLA-peptide-binding prediction algorithm, 3) a predicted IC50 of 150 nm or less, and 4) wherein the peptide is 8-50 amino acids long) that correlate to their function - i.e. their immunogenicity - and hence, their ability to elicit a tumor-specific immune response in a subject and thus be used to treat cancer.
Applicant argues that each species within the genus of cancer-specific peptides identified by the claimed method is 8-50 amino acids in length, which encompasses the length of peptides that bind to a HLA Class I protein. Applicant argues that each species within the genus of cancer-specific peptides identified by the claimed method also bind to a protein encoded by an HLA Class I allele with a predicted IC50 that is lower than150 nM. 
Applicant further argues that each species within the genus of cancer-specific peptides identified by the claimed method includes a point mutation relative to a corresponding wild-type peptide expressed in the non-cancer cells of the subject. 
Applicant argues that they have described a genus of cancer-specific peptides identified by the claimed method having structural characteristics (the distinguishing identifying characteristics of the distinguishing identifying characteristics of 1) a cancer specific point mutation, 2) the binding affinity identified by an HLA-peptide-binding prediction algorithm, 3) a predicted IC50 of 150 nm or less, and 4) wherein the peptide is 8-50 amino acids long) that correlate to their functional characteristic (immunogenicity and eliciting a tumor-specific immune response in the subject), therefore correlating structure and function.
Applicant’s arguments have been considered but are not persuasive. Peptides like antibodies are defined by their amino acid structure. One of skill in the art would not be able to make a cancer-specific peptide based on the characteristics, 1) a cancer specific point mutation, 2) the binding affinity identified by an HLA-peptide-binding prediction algorithm, 3) a predicted IC50 of 150 nm or less, and 4) wherein the peptide is 8-50 amino acids long) that correlate to their functional characteristic (immunogenicity and eliciting a tumor-specific immune response in the subject). The Court in Amgen Inc vs Sanofi ( 2017-1480, Fed Cir, 2017) stated that “an adequate written description must contain enough information about the actual makeup of the claim products – a precise definition such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other material,” which may be present in “function “terminology “when the art has established a correlation between structure and function” (page 17, 1st paragraph). The Court in AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014) stated that 

Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.

Applicant describes the amino acid structure of one peptide, KVYEGVWKK (SEQ ID NO: 10), that has a cancer specific point mutation, a predicted IC50 of 150 nm or less and was functional. One of skill in the art would not be able to identify the broadly claimed genus of plurality of cancer-specific peptides comprising a plurality of epitopes  that have cancer specific point mutations, binding affinities identified by an HLA-peptide-binding prediction algorithm, predicted IC50 of 150 nm or less and having 8-50 amino acids long. The genus of cancer-specific peptides encompasses thousands of peptides, of which only one, KVYEGVWKK, was adequately described by structure in the specification. Thus, the Specification does not even describe the structure of one species of a plurality of cancer-specific peptides having the stated characteristics. Applicants have not described the genus of functional cancer-specific peptides comprising a plurality of epitopes having a predicted IC50 of 150 nm or less sufficiently to show they had possession of the claimed genus.

B.
Applicant argues again that the '098 specification is sufficient in light of the subject-specific and unique nature of the peptides based on Vitiello. Applicant argues that in Vitiello, the decision of the Office to reject the claims on the basis of lack of adequate written description under 35 U.S.C. § 112(a) was reversed by the Board, where the claims were directed to a method of producing cancer cell-specific cytotoxic T lymphocytes (CTLs) by contacting mononuclear cells with a plurality of isolated peptides having cancer cell-specific mutations, identified from a subject.
In response, the present claims are drawn to making a plurality of subject and cancer-specific peptide sequences that have been identified and predicted to bind to proteins encoded by the HLA alleles of a cancer patient.  In Vitiello the Board stated that the claims are not to specific mutations, but to a method of identifying mutations and novel method of producing cancer-specific CTLs using peptides containing such mutations. Appellant argued that their claims are not directed to cancer cells specific mutations but rather to "methods for improved T cell generation, with a point of innovation being the use of both antigen presenting cells and the T cells from the mononuclear cells from the HLA-matched donor, and then contacting these cell populations with peptides encoding for a subject's cancer cell-specific mutations to generate CTLs." Thus, unlike in the present claims, in Vitiello the point of novelty was not in the cancer-specific peptides generated from the cancer cell-specific mutations. Applicant does not specifically point to any novel method of using the identified subject-specific peptides.
 It has been interpreted by the Examiner that to make the cancer-specific peptides generated from the cancer cell-specific mutations and contact T cells to APC present the plurality of peptides, one must be able to identify the amino acid structures of those peptides.  This would be consistent with Applicant’s claims of unexpected results. As described in the Specification, the vast majority of peptides identified using the recited steps in the claims are not capable of inducing immune responses which would be required to support Applicant’s claim of unexpected results. In Vitiello, the Court stated that specification disclosed numerous peptides (approximately 320 peptides in Figures 4 and 5) that were capable of functioning to produce cancer-specific CTLs. In the Specification there appears to be only one identified peptide, KVYEGVWKK (SEQ ID NO: 10), that has a cancer specific point mutation, a predicted IC50 of 150 nm or less and was immunogenic. There are no listed peptides having amino acid sequences of 13-50 amino acids.  Thus, unlike in Vitiello, there was not a novel method of making or contacting a T cell, nor was there any structurally identified plurality of cancer-specific peptides. 

	In response to Applicant’s argument that similar to the decision in Vitiello, it would be unreasonable to require disclosure of all possible cancer-specific mutations encompassed by the instant claims to satisfy the written description standard under 35 U.S.C. § 112(a), the Specification does not describe even one example of a plurality cancer-specific peptides having the listed characteristics that are defined by structure.


Applicant continues to argue that adequate written description requires disclosure of specific nucleotide or amino acid sequences of all cancer-specific mutations encompassed by the claim. Applicant further relies on UroPep to further support their position that they do not need to provide the amino acid sequence of every cancer-specific peptide identified through the claimed method to meet the written description requirement. Applicant argues that each species within the genus of cancer-specific peptides identified by the claimed method has several structural characteristics (i.e., distinguishing identifying characteristics (1)-(4)), which give rise to a common physical structure, that is correlated to function (i.e.,immunogenicity and triggering an immune response).
	In response, the Court in UroPep found that in addition to the compounds expressly disclosed in the '124 patent, the jury heard undisputed evidence that hundreds of PDE5 inhibitors were known by July 1997 [276 F.Supp.3d 647]. Dr. Bell testified about the advanced state of the art regarding selective PDE5 inhibitors in July 1997: "There were hundreds of known inhibitors, selective inhibitors of PDE5 known at that time [Id]. This was a pretty mature area (explaining that hundreds of selective PDE5 inhibitors were known by July 1997); (explaining that skilled artisans were aware of hundreds of other selective PDE5 inhibitors beyond those expressly named in a 1995 review article) Id. The decision in UroPep disclosed that Lilly's expert Dr. Rotella admitted that tadalafil, as well as 118 other compounds in one sample paper published in 1995, were known PDE5 inhibitors before July 1997. Dkt. No. 343, Trial Tr. at 792-93. There was also evidence that at least two selective PDE5 inhibitors — in particular, sildenafil and zaprinast — had been subjected to human clinical testing long before July 1997, albeit for conditions other than BPH. Dkt. No. 344, Trial Tr. at 1293-94; see also Dkt. No. 342, Trial Tr. at 315-18. The Court found that given the evidence of the knowledge of a person of skill in July 1997 regarding PDE5 inhibitors, including tadalafil, a reasonable jury could have found that the Specification disclosed a sufficient number of representative species of selective PDE5 inhibitors Id.
The Court also disclosed that UroPep's expert Dr. Bell gave a lengthy description of the core chemical structure found in a number of selective PDE5 inhibitors, including tadalafil and compound E4021 (compound (d) in the '124 patent), as well as a number of other prior art compounds. [276 F.Supp.3d 653]. The Court also disclosed that the patent's disclosure of E4021 is therefore the disclosure of a species with a chemical structure shared by tadalafil (Id). 
Thus, in UroPep the Court found that numerous PDE5 inhibitors were already known as well as a common core structure. This is not similar to the present application in which the Specification does not disclose even one example of a plurality of functional peptides having cancer specific point mutations and have a predicted IC50 of 150 nm or less.    The Specification only discloses how to identify the cancer-specific peptides. Applicant describes the amino acid structure of one peptide, KVYEGVWKK (SEQ ID NO: 10), that has a cancer specific point mutation, a predicted IC50 of 150 nm or less and was immunogenic. One of skill in the art would not be able to identify the broadly claimed genus of a plurality of cancer-specific peptides comprising a plurality of epitopes with a predicted IC50 of 150 nm or less and having 8-50 amino acids long. The specification does not disclose the structure of any peptide comprising a plurality of epitopes consisting of more than nine amino acids with a predicted IC50 of less than 150 nM.  

C.
Applicant argues that unlike Abbvie v. Janssen where the antibodies
were claimed based solely on their ability to bind to IL-12 without any recitation of structure. Applicant states that their claims are to a method of selecting and making a genus of cancer-specific peptides with a defined structure that is correlated to a function. Applicant argues that in contrast to the trial and error approach in Abbvie v. Janssen, the claimed methods contain well-defined, reproducible, and reliable steps such that one skilled in the art could readily envision the genus of cancer specific peptides.
	Applicant further argues that the claims in Abbvie v. Janssen all were directed to compositions of matter, while the instant claims are directed to methods of selecting and making cancer-specific peptides by well defined, reproducible, and reliable steps such that one skilled in the art could have readily envisioned the cancer-specific peptides identified by the recited identification steps of the claimed methods. Applicant argues that no trial and error is necessary to practice the invention as described and claimed. Applicant argues that they have fully described the method to identify these cancer-specific peptides in the individual patients and provided a sufficient number of examples (>40) of cancer-specific peptides.
Applicant’s arguments have been considered but are not persuasive. In response, as discussed previously, it has been interpreted that methods for making and contacting T cells with APCs presenting  the subject-specific peptides would require knowledge of the amino acid structure of the subject-specific peptides. In addition, as discussed previously, the peptides would vary in their amino acid sequences and knowledge of the amino acid sequence of one epitope does not identify the amino acid sequence of a second epitope in the absence of sufficient structural identity or identifying characteristics. It is not clear where Applicant is coming up with the >40 cancer-specific peptides. The Sequence Listing only lists twelve peptides that are 8-12 amino acids. Nine of the peptides are overlapping peptides of which only two (SEQ ID NOs.10 and 15) were demonstrated to bind to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM (Fig. 6). Only one functional cancer-specific peptide, KVYEGVWKK (SEQ ID NO. 10) that binds to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM was described by structure in the specification.  And this peptide KVYEGVWKK (SEQ ID NO. 10), was already known in the art to induce a T cell response. It is noted that Applicant is arguing below that the cancer-specific peptides have unexpected results in inducing immune responses in vivo. It is also noted that the Specification appears to disclose that only 5% of the identified and predicted cancer-specific peptides were immunogenic. 
It is noted that making monoclonal antibodies to an antigen is well established in the art. And just like with antibodies where knowing the amino acid sequence of one antibody does not tell you anything about the structure of a second antibodies, knowing the amino acid sequence of one functional epitope does not tell you anything about the amino acid sequence of a second functional epitope. And just like with antibodies in which one skilled in the art could not readily envision the genus of antibodies to a specific antigen using well established methods, one of skill in the art would not be able to readily envision the structures for the genus of a plurality of cancer-specific peptides sequence by the recited identification, prediction and selecting steps of the claimed methods.
	
Applicant continues to argue that unlike Alonso, here there is ample disclosure of actual cancer-specific peptides (>40) successfully obtained by the recited method. Applicant argues that in contrast to Alonso, the genus of cancer-specific peptides identified in the claimed method have in common the distinguishing identifying characteristics of 1) a cancer-specific point mutation, 2) a predicted IC50 of 150 nm or less, wherein 3) the binding affinity is confirmed by an HLA-peptide-binding prediction algorithm, and 4) wherein the peptide is 8-50 amino acids long. Applicant argues that in contrast to the therapeutic methods in Alonso which lacked a predictable identification step, the claimed method contains well-defined, reproducible, and reliable steps such that one skilled in the art could readily envision the genus of cancer-specific peptides identified by the claimed method.
In response, as discussed previously, the present specification only discloses the structure of one functional cancer-specific peptides, KVYEGVWKK (SEQ ID NO. 10)  that bind to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM. The specification only disclose the sequence structure of two peptides consisting of nine amino acids with a predicted IC50 of less than 150 nM. The Specification only discloses the structure of one 9 amino acid peptide, KVYEGVWKK, capable of binding a T cell and this peptide was already known in the art to induce a T cell response. The specification does not disclose the structure of any peptide consisting of more than nine amino acids with a predicted IC50 of less than 150 nM. Thus, the specification does not describe the structures of any species of a plurality of functional cancer-specific peptides comprising a plurality of epitopes with a predicted IC50 of less than 150 nM. The specification only disclose how to obtain possession of a plurality of subject-specific peptides.

	Applicant also argues that unlike Rochester, the current claims are drawn to a composition obtained by the steps of the claimed method. Applicant argues that upon faithful reproduction of the method steps by a person of skill in the art, the composition will differ from one sample to another as long as the biological sample is from a different patient each time, as is the nature of personalized medicine. Applicant argues that in contrast to Rochester, here there is ample disclosure of actual cancer-specific peptides (>40) successfully identified by the recited identification step of the claimed method. Applicant argues that in contrast to the therapeutic methods in Rochester which lacked a predictable identification step, here the claimed methods provide a clear step-by-step roadmap to identify the cancer specific peptides for each individual patient.
	Applicant argues that similar to the Vitiello decision, where the Board found the claims did not lack an adequate written description under 35 U.S.C. § 112(a), the instant claims satisfy the written description standard under 35 U.S.C. § 112(a).
	In response, the method steps in Rochester provide a clear step-by-step roadmap to identify the pharmaceutical composition. In Rochester, there are no identified compounds but several small molecules that were later determined to be capable of inhibiting PGHS-2 and not PGHS-1 were known in the art. Like in Rochester, the present specification does not disclose the structure of any species of a plurality of functional cancer-specific peptides, having a length of from 8-50 amino acids comprsing a plurality of epitopes that bind to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM.  It appears as if only one peptide, KVYEGVWKK, was identified by structure in the specification with a predicted IC50 of less than 150 nM. And this peptide was already known in the art. Like what was found in In Rochester, the Specification only disclose how to obtain possession of the genus of a plurality of functional cancer-specific peptides comprising 8-50 amino acids comprising a plurality of epitopes that bind to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM.  As discussed previously, the specification does not disclose the structure of >40 actual cancer-specific peptides, successfully identified by the recited identification step of the claimed method. The Specification only discloses the amino acid structure of one 9 amino acid peptide, KVYEGVWKK, with a predicted IC50 of less than 150 nM  and capable of binding a T cell and this peptide was already known in the art to induce a T cell response. The specification does not disclose the structure of any peptide consisting of more than nine amino acids with a predicted IC50 of less than 150 nM.
And as discussed previously, in Vitiello the Board stated that the claims are not to specific mutations, but to a method of identifying mutations and method of producing cancer-specific CTLs using peptides containing such mutations. Appellant argued that their claims are not directed to cancer cells specific mutations but rather to "methods for improved T cell generation. Thus, unlike in the present claims, in Vitiello the point of novelty was not in the peptides generated from the cancer cell-specific mutations. Applicant does not specifically point to any novel method of making or using the to-be-identified cancer-specific peptides. Furthermore, in Vitiello, the Court stated that specification disclosed numerous peptides (approximately 320 peptides in Figures 4 and 5) that were capable of functioning to produce cancer-specific CTLs. The Specification does not disclose the structures of even one species of a plurality of functional cancer-specific peptides comprising 8-50 amino acids comprising a plurality of epitopes that bind to a protein encoded by an HLA class I allele of the subject with a predicted IC50 of less than 150 nM.

D.
Applicant again argues that according to the Board in Vitiello, the instant specification sufficiently discloses methods of selecting and making cancer-specific peptides validated to bind to an MHC protein of a cancer subject to meet the written description standard.
	In response, as discussed previously, Vitiello can be distinguished from the present case.

In response, to Applicant’s argument that according to the Board, "Hacohen" (the instant specification) sufficiently discloses methods of selecting and making cancer-specific peptides validated to bind to an MHC protein of a cancer subject to meet the written description standard, the present rejections under 35 USC 112 were not at issue in Vitiello. 

E.
Applicant states that Examiner Halvorson and Supervisory Examiner Yu have expressed to Applicant during multiple interviews that they agreed that the subject matter of the claimed technology was groundbreaking, however they indicated that their decision to grant a patent was "crucial" as it will have important ramifications on the field due to the number of competitors in the same technology space. Applicant argues that this type of policy argument is unpersuasive and inappropriate. Applicant argues that patentability is based on the record before the Examiner: an examination of the claims in light of the specification, prior art of record and current law. It is inappropriate for the Office to deny patentability of claims because of the presumed ramifications a granted patent will have on a particular field. Applicant argues that such policy reasons for denying a patent are clearly outside the record before the Examiner.
	In response, it is noted that the Examiner has indicated that the results of the limited clinical trial discussed in Ott were surprising. However, these results would not be relevant to rejections for lack of written description under 35 USC §112. These results are discussed below in the art rejections.  
	In response to Applicant’s argument that it is inappropriate for the Office to deny patentability of claims because of the presumed ramifications a granted patent will have on a particular field, the rationale for the rejections of the claims for lack of written description are outlined above and do not involve presumed ramifications a granted patent will have on a particular field.


35 USC § 103(a) rejections maintained 
The rejection of claims 34, 44, 46, 47, 49-51 and 53-56 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parmiani et al (J Immunol, 178:1975-1979, 2007, IDS, cited previously), Nielsen et al (PloS one 2:e796, 2007, IDS), Sjoblom et al (Science, 314:268-274, 2006, cited previously),  Wood et al (Science, 318:1108-1113, 2007, IDS, cited previously) and Ley et al (Nature, 456:66-72, 2008, IDS, cited previously) in view of Lennerz et al (PNAS, 102:16013-16018, 2005, IDS, cited previously) Johnston et al (WO 2007/101227, published 7 September 2007, IDS, cited previously), Sette et al. (Molecular Immunology 31: 813-822, 1994, IDS, cited previously), Rammensee et al (US 2012/0082691, published 5 April 2012, effective filing date 14 December 2009, cited previously) and Chiang et al (US 20060008468 published 12 January 2006, IDS, cited previously) are maintained.   
Parmiani teaches the identification of unique human tumor antigens and their use in tumor immunotherapy. Parmiani discloses a method for identifying such antigens that involves sequencing of the whole genome of each individual tumor followed by the selection of mutated peptides whose motifs are predicted to be presented by the HLA alleles of the patient bearing that particular mutated tumor (page 1977, 1st column). 
Nielsen disclose using the NetMHCpan algorithm to determine the predicted IC50 values for several peptides binding with multiple HLA alleles (page 2; Figure 1).
It would have prima facie obvious to substitute Neilsen’s method of using NetMHCpan algorithm to determine the predicted IC50 values for several peptides binding with multiple HLA alleles for Parmiani’s method for selection of mutated peptides whose motifs are predicted to be presented by the HLA alleles of the patient bearing that particular mutated tumor because both Parmini and Neilson disclosed methods for determining selection of peptides whose motifs are predicted to be presented by specific HLA alleles for use in development of vaccines.  
Sjoblom disclose a high-throughput identification of somatic mutations in cancer (page 268, 3rd column). Sjoblom identified somatic mutations in exomes from colorectal and breast cancer cell by comparing the nucleic acid sequences from the cancer cells in the subject to the nucleic acid sequences from non-cancer cells of the subject (page 268, 3rd column to page 269  3rd column).
Ley disclose the use of parallel sequencing to sequence the genomic DNA of tumor cells and normal cell to identify cancer-associated mutations (page 66, 1st column; page 67, 1st column to page 69 2nd column).
Wood disclose that of the 18,191 genes analyzed, 1718 had at least one nonsilent mutation in either a breast or colorectal cancer. (page 1109, 3rd column). Wood disclose that the mutations include single-base substitutions, substitutions with missense changes, alteration of splice sites and insertions, deletions or duplications (Id). Wood disclose that many of these cancer mutations were unique and not present in the tumors of other cancer patients (Figure 3.)
Lennerz disclose that the tumor response of a patient with cancer was primarily driven by T cells that recognize mutated tumor antigens (page 16014, 2nd paragraph to page 16016, 2nd paragraph; Table 1).
One of ordinary skill in the art would have been motivated to combine Parmiani, Wood, Sjoblom, Ley and Lennerz because they all disclose the presence of cancer-specific peptides comprising neo-epitopes in cancer cells.  Lennerz disclose that tumor responses to tumor was primarily driven by T cells that recognize mutated tumor antigens indicating the importance of these mutated tumor antigens in generating vaccines. Ley and Sjoblom disclose the feasibility of sequencing the whole genome of individual tumor cells and normal cells and selecting mutated peptides. Wood discloses the prevalence of subject-specific mutations in tumor cells compared to normal cells.  It would have been prima facie obvious to combine the large scale sequencing of tumor cells in Ley, Sjoblom and Wood to identify subject and tumor specific mutations to Parmiani and Nielsen’s disclosure of the selection of mutated peptides whose motifs are predicted to be presented by the HLA alleles of the patient bearing that particular mutated tumor to have a method of identifying a plurality of nucleic acid sequences from nucleic acid sequences from cancer cells of a subject that are unique to the cancer cells and that do not include nucleic acid sequences from non-cancer cells of the subject, wherein the identified plurality of nucleic acid sequences encode two or more different peptide sequences, wherein each of the two or more different peptide sequences are expressed by the cancer cells and comprise a cancer specific mutation, predicting which epitopes of the two or more different peptide sequences form a complex with an expressed protein encoded by an HLA allele of the subject by an HLA peptide binding analysis; selecting at least two epitopes predicted in (b) based on the HLA peptide binding analysis and making a composition of the selected peptides to the subject.
Neither Parmiani, Nielsen, Ley, Sjoblom, Wood nor Lennerz disclose identifying subject-specific peptides with neo-epitopes, wherein each neo-epitope binds to a HLA protein of the subject with an IC50 less than 150 nM, wherein each of the at least two cancer neoantigen peptides has a length of from 8-50 amino acids.
Johnston disclose a method for administering novopeptides having at least 8 and no more than 40 amino acids to cancer patients (page 6, lines 12-18). Johnston disclose that includes one or more point mutations, frame shift mutations, inframe
insertions or deletions, translocations, improper splicing, post-transcriptional events,
variations, or other alterations in a nucleic acid sequence from a non-cancerous reference sequence from the organism (page 6, line 21 to page 7, line 2).  Johnston discloses that vaccine candidate novopeptides can be assessed for likely ability to be displayed by given HLA types using algorithms known to those having ordinary skill in the art (page 18, lines 1-3). Johnston further disclose that tumor specific novopeptides have a great advantage over self-tumor antigens as cancer vaccines since they avoid the problems of autoimmunity and systemic tolerance (page 37 lines 13-22). Johnson further disclose that in mouse models tumor specific novopeptides have been shown to generate high-avidity T cell responses more readily than self-tumor antigens (Id). Johnson disclose that testing in a melanoma mouse model confirms that novopeptides are effective therapeutic and prophylactic vaccines (page 8, lines 2-4). Johnston disclose novopeptides that induced CTLs which killed MHC-matched tumor cells (page 4, lines 16-21; Figure 9; page 12, lines 3-22; page 20, lines 13-18; page 87, lines )9-25
One of ordinary skill in the art would have been motivated to apply Johnston’s disclosure of novopeptides having lengths of 8-40 amino acids to Parmiani, Nielsen, Ley, Wood, Lennerz’s method of identifying a plurality of nucleic acid sequences from nucleic acid sequences from cancer cells of a subject that are unique to the cancer cells, wherein the identified plurality of nucleic acid sequences encode two or more different peptide sequences, that are expressed by the cancer cells and comprise a cancer specific mutation because both Parmiani and Johnston both disclose the advantages of administering novo-peptides to cancer peptides.
Sette teaches utilization of quantitative assays to measure the binding of antigenic peptides to MHC class I molecules and disclose that binding affinities of peptides to class I molecules of 50 nM or less were preferable (Abstract; page 814, 2nd paragraph to page 818, 2nd  paragraph). Sette disclose that an affinity threshold of approximately 500 nM determines the capacity of a peptide epitope to elicit a CTL response (Id). Sette disclosed that immunogenicity of the peptides correlated with the binding affinity of the peptides with the MHC molecule (Id). Sette disclose that their data have important practical implications from the point of view of peptide-based CTL vaccine development, because they illustrate how quantitative binding assays can be used to rapidly select peptide epitopes that have a high likelihood of being immunogenic for CTL responses (page 820, 1st column).
One of ordinary skill in the art would have been motivated to apply Sette’s disclosure of the importance of having epitopes that bind to MHC class I molecules with affinities of 50 nM or less to Parmiani, Nielsen, Ley, Sjoblom, Wood and Lennerz’s method of identifying a plurality of nucleic acid sequences from nucleic acid sequences from cancer cells of a subject that are unique to the cancer cells, wherein the identified plurality of nucleic acid sequences encode two or more different peptide sequences, that are expressed by the cancer cells and comprise a cancer specific mutation because Sette disclose that epitopes that bind to MHC class I molecules with high affinities have a higher likelihood of being immunogenic for CTL responses.
It would have been prima facie obvious to combine Parmiani, Nielsen, Ley, Sjoblom, Wood and Lennerz’s method of identifying a plurality of nucleic acid sequences from nucleic acid sequences from cancer cells of a subject that are unique to the cancer cells, wherein the identified plurality of nucleic acid sequences encode two or more different peptide sequences, that are expressed by the cancer cells and comprise a cancer specific mutation and administering a composition of the peptides with  Sette’s disclosure of the importance of having epitopes that bind to MHC class I molecules with affinities of 50 nM or less and Johnston’s  disclosure of novopeptides having lengths of 8-50 amino acids to have a method of identifying a plurality of nucleic acid sequences from nucleic acid sequences from cancer cells of a subject that are unique to the cancer cells and that do not include nucleic acid sequences from non-cancer cells of the subject, wherein the identified plurality of nucleic acid sequences encode two or more different peptide sequences, wherein each of the two or more different peptide  sequences are expressed by the cancer cells and comprise a cancer specific mutation, predicting which epitopes of the two or more different peptide sequences form a complex with an expressed protein encoded by an HLA allele of the subject by a validated HLA-peptide-binding algorithm; selecting the plurality of epitopes predicted in (iv) based on the HLA peptide binding analysis, wherein at least
two of the epitopes of the plurality selected bind to a protein encoded by an HLA
allele of the same subject with a predicted IC50 of less than 150 nM according to the validated HLA-peptide-binding prediction algorithm, and making the plurality of peptide sequences.
Rammensee disclose methods of identifying epitopes for making compositions of up to 20 cancer immunotherapeutic peptides (paragraphs 8, 73, 85-91, 143). 
One of skill in the art would have been motivated to apply Rammensee and Chiang’s immunogenic compositions capable of eliciting tumor specific T cell responses of four or more peptides to Parmiani, Ley, Sjoblom, Wood, Johnston, Sette and Lennerz’s method of identifying a plurality of nucleic acid sequences from nucleic acid sequences from cancer cells of a subject that are unique to the cancer cells, wherein the identified plurality of nucleic acid sequences encode two or more different peptide sequences, that are expressed by the cancer cells and comprise a cancer specific mutation because both Parmiani and Chiang disclose the advantages of administering subject-specific peptide to treat cancer, while Rammensee disclose the advantages of administering cancer specific peptides. It would have been prima facie obvious to combine Parmiani, Ley, Sjoblom, Wood, Johnston, Sette and Lennerz’s method of identifying a plurality of nucleic acid sequences from nucleic acid sequences from cancer cells of a subject that are unique to the cancer cells, wherein the identified plurality of nucleic acid sequences encode two or more different peptide sequences, that are expressed by the cancer cells and comprise a cancer specific mutation with Rammensee and Chiang’s immunogenic composition capable of eliciting tumor specific T cell responses to four or more peptides to have a method of identifying a plurality of nucleic acid sequences from nucleic acid sequences from cancer cells of a subject that are unique to the cancer cells and that do not include nucleic acid sequences from non-cancer cells of the subject, wherein the identified plurality of nucleic acid sequences encode two or more different peptide sequences, wherein each of the two or more different peptide sequences are expressed by the cancer cells and comprise a cancer specific mutation, predicting which epitopes of the two or more different peptide sequences form a complex with an expressed protein encoded by an HLA allele of the subject by a validated HLA-peptide-binding algorithm; selecting the plurality of epitopes predicted in (iv) based on the HLA peptide binding analysis, wherein at least
two of the epitopes of the plurality selected bind to a protein encoded by an HLA allele of the same subject with a predicted IC50 of less than 150 nM according to the validated HLA-peptide-binding prediction algorithm, and making the plurality of peptide sequences.
	A person of ordinary skill in the art given the teachings of Parmiani, Nielsen, Sjoblom, Wood, Ley, Lennerz, Johnston, Sette, Rammensee and Chiang, would have been able to identify, select and make subject and cancer-specific peptides after sequencing the genomic or exomic nucleic acid from a tumor cell.

A.
Applicant argues that prior to 2010, the field of cancer vaccination was generally focused on non-mutated proteins that were associated with cancer and were shared by many patients, such as overexpressed, tumor-associated antigens, or tumor-specific antigens. Applicant argues that still today, it was believed that therapies, such as vaccines, could be developed that could induce an immune response to these antigens in order to target cancers across multiple patients. However, the results of efforts to target these tumor-associated antigens with vaccines were disappointing and because of these disappointing efforts, there was little evidence that vaccines were a viable or
effective treatment for cancer. Applicant argues that like the biased approaches described above for the field of cancer vaccination, the field of cancer biology was primarily concerned with what the functional changes were as the result of any given mutation and how this might influence the behavior of a cell. Applicant argues that as noted by Dr. Melief: "functional changes were seen as better targets because they were more likely shared by other cancers and were more essential to cancer malignancy and therefore less likely to be downregulated by the cancer in an attempt to evade the immune system and predominantly unique to that patient's tumor, and is also based on identifying which of those mutations will be presented by the patient's specific HLA class I molecules. Dr. Melief states: "I believe that the invention is the bringing together a
variety of techniques in an innovative way and applying them to the field of cancer
immunotherapy. As a result of this, for the first time, it is possible in a very efficient and rapid manner to identify neo-epitopes in an individual patient's cancer and match these to the patient's HLA class I types in a manner that would select for peptides that were likely to be immunogenic." Applicant argues that the claimed method was very different from the techniques employed by others at the time and reduced the time needed to identity patient-specific immunogenic neoepitopes.
Applicant further argues that in Dr. Melief's opinion, the "methodology of the '098 application enabled a whole range of new and individual cancer targets to be used in therapy as there was no longer a requirement for the target to be shared by other patients ... Most importantly, this could be done quickly, and within a timeframe that is of realistic benefit to a patient with rapidly advancing cancer." Importantly, Dr. Melief states that: "each of the individual steps in claim 34 are but one aspect of the entire methodology that the inventors have utilized in making it possible for the first time in a systematic fashion to identify neo-epitopes with a high likelihood of immunogenicity, leading to a streamlined approach for providing a personalized vaccine in the
required timely manner."  Dr. Melief concludes by saying, "[c]ollectively, the arguments and evidence set forth herein support my conclusion that the claimed methods are non-obvious over the cited references, whether considered alone or in combination
	Applicant’s arguments have been considered but are not persuasive. Sjoblom, Wood, Ley all disclose massive screening methods for identifying patient-specific somatic mutations in cancer. Ley disclose whole genome sequencing. Wood disclose that most mutations were specific to a particular patient. Sjoblom identified somatic mutations in nucleic acids encoding expressed proteins by comparing the nucleic acid sequences from the cancer cells in the subject to the nucleic acid sequences from non-cancer cells of the subject (page 268, 3rd column to page 269  3rd column). Parmiani discloses a method for identifying such antigens that involves sequencing of the whole genome of each individual tumor followed by the selection of mutated peptides whose motifs are predicted to be presented by the HLA alleles of the patient bearing that particular mutated tumor (page 1977, 1st column). Thus, it was obvious to generate cancer cell nucleic acids from a first biological sample comprising cancer cells obtained from a subject and generate non-cancer cell nucleic acids from a second biological sample comprising non-cancer cells obtained from the same subject and sequence the cancer cell nucleic acids by whole genome sequencing or whole exome sequencing, thereby obtaining a first plurality of nucleic acid sequences comprising cancer cell nucleic acid sequences; and sequencing the non-cancer cell nucleic acids by whole genome sequencing or whole exome sequencing, thereby obtaining a second plurality of nucleic acid sequences comprising non-cancer cell nucleic acid sequences, comparing the nucleic acid sequences to identifying cancer specific nucleic acid sequences and identifying cancer-specific nucleic acid sequences encoding two or more peptide sequences expressed by cancer cells. 
	Furthermore, given that the NetMHC prediction algorithm and other algorithms known to predict binding of peptides to a specific HLA were known in the art and given that Sette discloses the importance of binding affinities of peptides to class I molecules determines the capacity of a peptide epitope to elicit a CTL response it would have been obvious to predict which epitopes of the different peptide sequences would form a complex with the HLA alleles of same subject and select the predicted epitopes that bind to the HLA allele subject with a predicted IC50 of less than 150nM.

In response to Applicant’s argument that for the first time, it is possible in a very efficient and rapid manner to identify neo-epitopes in an individual patient's cancer and match these to the patient's HLA class 1 types in a manner that would select for peptides that were likely to be immunogenic, The Specification disclose that of the 17 candidate peptides of one patient T cell responses were detected to one peptide.  Thus, it appears as if 5% of the identified and predicted peptides are immunogenic. The NetMHC prediction algorithm would only identify peptides that are likely to bind to the particular patient’s HLA molecule, not whether a peptide would be immunogenic. By selecting a peptide with a predicted IC50 of less than 150nM one could narrow down the number of peptides to ones that are more likely to be immunogenic. However, peptides with a predicted IC50 of less than 150 nM were already known in the art to be more likely immunogenic. 

B.
Applicant argues that the Examiner has used improper hindsight reconstruction in the alleged finding of obviousness and the amended claims are non-obvious over the cited references. Applicant argues that as noted in by Dr. Melief, prior to 2010, "the field was very much focused on shared tumor antigens as it just wasn't yet considered feasible to take the approach of the present application. Applicant argues that as noted by Dr. Melief, the importance of neo-antigens and their potential uses in cancer immunotherapy was not appreciated until 2015-2017, 5-7 years after the filing date of the '791 application. Applicant argues that Dr. Melief states that from his knowledge, the '791 application was the first attempt to systematically explore the approach to identify and target all mutation-derived neo-antigens in a single patient in a timely manner.
	In response, it is noted that Parmiani discloses a method for identifying such antigens that involves sequencing the whole genome of each individual tumor followed by the selection of mutated peptides whose motifs are predicted to be presented by the HLA alleles of the patient bearing that particular mutated tumor (page 1977, 1st column). Thus, Parmiani discloses a blueprint for the present invention.
Furthermore, Ley, Sjoblom, Wood disclose methods for generating cancer cell nucleic acids from a biological sample comprising cancer cells obtained from a solid tumor from the subject and generating non-cancer cell nucleic acids from a second biological sample comprising non-cancer cells obtained from the same subject; (ii) sequencing the cancer cell nucleic acids by whole genome sequencing or whole exome sequencing and (iii) identifying a plurality of cancer specific nucleic acid sequences from the first plurality of nucleic acid sequences that are specific to the cancer cells and that do not include nucleic acid sequences from the second plurality of nucleic acid sequences. Wood disclose that most mutations were subject specific. Parmiani, Johnston and Nielsen disclose (iv) predicting or measuring which epitopes of the two or more different peptide sequences form a complex with the one or more proteins encoded by the one or more HLA alleles of the same subject by a validated HLA-peptide binding prediction algorithm; and (v) selecting the plurality of epitopes predicted in (iv). Sette and Nielsen disclose epitopes that bind to a protein encoded by an HLA allele of the same subject with a predicted IC50 of less than 150 nM according to the validated HLA-peptide-binding prediction algorithm. 
	Thus, the blueprint for the present invention was known in the art, the methods for generating cancer cell nucleic acids from biological samples and sequencing the nucleic acids by whole genome sequencing were known in the art and the methods for identifying, selecting and making subject and cancer cell-specific peptides using a prediction algorithm were known in the art. 
Furthermore, as discussed previously, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As discussed above, there is ample motivation to combine the references independent of the inherent feature.


C.
Applicant argues the present invention involves recognition of a problem and successfully solves that problem. Applicant argues that according to Dr. Melief, the problem faced by the field was much larger than simply finding new cancer targets that may be useful in inducing a tumor-specific immune response. Therefore, a new approach to cancer vaccination was needed.
	In response, it is noted that the present claims are not drawn to a method for inducing a tumor-specific immune response. Furthermore, as discussed above, it appears from the specification as if 5% of the identified and predicted peptides were immunogenic. As discussed previously, the blueprint for the present invention was known in the art, the methods for generating cancer cell nucleic acids from biological samples, sequencing the nucleic acids by whole genome sequencing were known in the art and the methods for identifying, selecting and making subject and cancer cell-specific peptides using a prediction algorithm were known in the art.

D.
Applicant argues that none of the cited references, alone or in combination, render obvious the claimed method. Applicant argues that according to Dr. Melief: "Parmiani does not disclose the method described and claimed in the '791 application but rather focuses on common or driver mutations. Parmiani describes that the field had largely been focusing on shared self-antigens and that the unique antigens had been ignored to date.49  Applicant argues that Melief notes that a passage at page 1976 of Parmiani acknowledges the technical difficulties of the personalized approach in identifying antigens and preparing an immunotherapy or vaccine based on these antigens in the time frames required for effective treatment. Applicant argue that according to Dr. Melief, this is a "laborious and highly empirical approach and one that can be contrasted with the approach taken in the present application, which avoids the need to directly determine immunogenicity in this way by requiring the antigens to have a threshold binding or prediction of binding to a class I HLA allele having an IC50 of <150 nM.
	In response, as previously discussed, the claims are drawn to a method of identifying predicting and selecting epitopes not a method of preparing an immunogenic composition and administering the immunogenic composition. Furthermore, using the prediction algorithms with a threshold binding or prediction of binding to a class I HLA allele having an IC50 of <150 nM appears to only select a small portion (5%) of epitopes which are immunogenic. Furthermore, the prediction algorithm, NetMHC, was already being used to predict epitopes and it was already known that epitopes predicted to bind to a class I HLA allele having an IC50 of <150 nM was more likely to induce a CTL response than epitopes with a IC50 of >150 nM.

In response to Applicant’s argument that according to Dr. Melief: "Parmiani does not disclose the method described and claimed in the 'present application but rather focuses on common or driver mutations, the specification discloses that the recurrent mutations (especially the most frequent ones: SF3B 1, TP53, MYD88 and ATM) are predicted to be driver mutations that are essential for tumor development or progression (paragraph 195). The Specification disclose that these driver genes represent promising tumor-specific antigens for inclusion in a vaccine (Id). Thus, Applicant’s own Specification advocates for the use of driver mutations in cancer vaccines.

In response to Applicant’s argues that Parmiani acknowledges the technical difficulties of the personalized approach in identifying antigens and preparing an immunotherapy or vaccine based on these antigens in the time frames required for effective treatment patients, the present claims do not recite preparing an immunotherapy or vaccine based on these antigens in the time frames required for effective treatment in patients.

Applicant argues that none of Nielsen, Sfoblom, Wood, Ley, Lennerz. Johnston, Sette, Rammensee, Chiang, and Hoon, individually or in any combination, remedy the deficiencies of the teachings of Parmiani method.
Applicant argues that Nielsen describes the development of a bioinformatics method drawn from a database of known peptide-HLA-1 interactions, specifically 37,384 unique peptide interactions covering 24 HLA-A alleles and 18 HLA-B alleles. Applicant argues that according to Dr Melief “predicting HLA binding is just one aspect of the entire methodology that the inventors have utilized in making it possible for the first time in a systematic fashion to identify neo-epitopes with a high likelihood of immunogenicity, leading to a streamlined approach for providing a personalized vaccine
Applicant argues that Sjoblom was seeking to identify mutations in cancers to identify important genes that contribute to the neoplastic process. Applicant argues Sjoblom does not utilize whole genome sequencing, but rather cumbersome and laborious methodology techniques to analyze "13,023 genes in 11 breast and 11 colorectal cancers" to reveal "that individual tumors accumulate an average of 90 mutant genes but that only a subset of these contribute to the neoplastic process. Applicant argues that in Dr. Melief opinion, Sjoblom confirms that in 2006 that DNA sequencing was not at the level of convenient whole genome sequencing and had to be laboriously performed with primers. Applicant argues that by no means would that same methodology be useful for personalized neo-epitope
vaccine preparation in any reasonable amount of time.
Applicant argues that Wood concentrates on identification of breast and colorectal cancer mutations that would be more common among patients with the same pathology, and such mutations were considered by molecular biologists as drivers of tumor development and progression. Applicant’s argues that as noted by Dr. Melief:
"while these kinds of driver mutations were known at the relevant time, in my experience they were not specifically targeted by immunotherapies such as vaccination, and were not identified and targeted by the kind of methodology developed by the present application. Applicant argues that by focusing on drivers, Wood ultimately fails to provide a feasible, rapid and systematic method to identify all mutation derived neo-epitopes, as in the invention described and claimed in the present application.
	In addition, Applicant argues that according to Dr. Melief, Ley merely describes a sequencing platform, which is a tool for cancer mutation research. Notably, Ley states on page 71 that "we have successfully used a next-generation whole-genome sequencing approach to identify new candidate genes that may be relevant for AML pathogenesis." Applicant argues that this statement further supports that although particular mutations had been identified that would be more common among patients with the same pathology, such mutations were considered by molecular biologists as drivers of tumor development and progression. Applicant argues that these were
not typically utilized to induce an immune response to treat cancer. Applicant argues that while these kinds of driver mutations were known at the relevant time, they
were not specifically targeted by immunotherapies such as vaccination, and were not
identified and targeted by the kind of methodology developed by the present
application.
	Applicant also argues that Lennerz discusses that current T cell based techniques for the identification of new antigens rely on the availability of clonal T cells. Applicant argues that Lennerz went to great lengths to identify the sequence recognized by T cells, cultured with great effort, of a single long surviving melanoma patient but even then, the authors didn't indicate or suggest that the sequencing could be used for
personalized vaccine development against the neo-epitope. Applicant argues that the time elapsed in performing the laborious research in this patient clearly did not allow
development and application of a personalized vaccine based on this research.
	Applicant argues that according to Dr. Melief, "Johnston discloses novopeptide candidates that were identified by bioinformatic analysis of frame shifts by comparing sequences obtained from tumor and normal EST library databases. Applicant argues that Johnston teaches, "administration in humans ... each individual in a predetermined percentage of the target population. Applicant argues that according to Dr. Melief, Johnson "by focusing on FS and epitopes observed in multiple patients or in multiple tumor types for the purpose of a vaccine that could be used universally across all patients, Johnston ultimately fails to provide a feasible, rapid and systematic method to identify all mutation derived neo-epitopes, as in the invention described and claimed in the '098 application.
	Applicant argues that according to Dr. Melief, "Sette teaches a method for quantitative analysis of HLA: peptide binding, developed utilizing EBV transformed B cell lines capable of binding exogenously added peptide and peptides that have previously been described to bind to various HLA alleles or based on amino acid sequence analysis of HLA-bound peptides. Dr. Melief concludes by stating:
Sette only utilizes HLA-A alleles, and thus is a long way from the very precise
methodology that defines the predictions, validations, vaccine preparative steps and
selection methods of all binding peptides (to all available HLA molecules) described
and claimed in the '791 application. Applicant argues that the HLA binding is just one aspect of the entire methodology that the inventors have utilized in making it possible for the first time in a systematic fashion to identify neo-epitopes with a high likelihood of immunogenicity, leading to a streamlined approach for providing a personalized vaccine
	Applicant argues that Rammensee, by focusing on tumor associated antigens that occur in multiple tumor types across a population, ultimately fails to provide a feasible, rapid and systematic method to identify all mutation derived neo-epitopes, as in the invention described and claimed in the present application. Applicant further argues that  Rammensee teaches peptides comprising tumor associated antigens provided in an HLA-binding peptide cocktail to test in patients with biochemical relapse. Tumor associated antigens are self-antigens different from the patient specific neo-epitopes of the present invention.
	Applicant argues that Dr. Melief states: the techniques discussed in Chiang to identify antigens are not particularly systematic, and will identify many self-peptides that are not mutated.
Applicant’s arguments have been considered but are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant has not specifically pointed out which limitation is not present in the cited art nor why one of skill in the art would have not been motivated to combine the cited art.
As discussed previously, Parmiani teaches the identification of unique human tumor antigens involving sequencing of the whole genome of each individual tumor followed by the selection of mutated peptides whose motifs are predicted to be presented by the HLA alleles of the patient bearing that particular mutated tumor. 
Ley, Sjoblom, Wood disclose methods for generating cancer cell nucleic acids from a biological sample comprising cancer cells obtained from a solid tumor from the subject and generating non-cancer cell nucleic acids from a second biological sample comprising non-cancer cells obtained from the same subject; (ii) sequencing the cancer cell nucleic acids by whole genome sequencing or whole exome sequencing and (iii) identifying a plurality of cancer specific nucleic acid sequences from the first
plurality of nucleic acid sequences that are specific to the cancer cells and that do not
include nucleic acid sequences from the second plurality of nucleic acid sequences. The methods used in the specification for whole genomic sequencing are not listed in the specification and thus the fact that the methodologies for whole genome sequencing used by Sjoblom, Ley and Wood are different from that in the specification is not relevant for the analysis used in the rejections for obviousness. Furthermore, as the specification points out the methods used for whole genomic DNA sequencing as described in the specification was known in the art (Gnirke et al., Nat Biotechnol. 2009, 27(2): 182-9).
In addition, neither Ley, Sjoblom, Wood disclose that only driver mutations are relevant for immunotherapies such as vaccination. In fact, Wood disclose that any mutation identified in an individual cancer, whether driver or passenger, can be used as an exquisitely specific biomarker to guide patient management (page 1113, 1st column). Wood disclose that many of these cancer mutations were unique and not present in the tumors of other cancer patients (Figure 3.). Using algorithms such as the one described in Nielsen, nucleic acid sequences comprising mutations such as those described in Wood, one of skill in the art would have been able to identify, select and make subject and cancer-specific peptides that would be based on rare mutations as well as more frequent mutations. It appears from Wood that there is a range in the frequency of mutations in tumors.
Furthermore, the present claims are not directed towards either the use of immunotherapy in patients.
 	Also, as discussed previously, the specification disclose that these driver genes represent promising tumor-specific antigens for inclusion in a vaccine (paragraph 195). Thus, Applicant’s own specification advocates for the use of driver mutations in a cancer vaccine.
	Parmiani, Johnston and Nielsen disclose predicting or measuring which epitopes of the two or more different peptide sequences form a complex with the one or more proteins encoded by the one or more HLA alleles of the same subject by a validated HLA-peptide binding prediction algorithm; and selecting the plurality of epitopes predicted in (d), including the prediction algorithm used in the specification.
	Sette and Nielsen disclose epitopes that bind to a protein encoded by an HLA allele of the same subject with a predicted IC50 of less than 150 nM according to the validated HLA-peptide-binding prediction algorithm.

In response to Applicant’s argument that neither Rammensee, Sette nor Chiang disclose neoantigenic peptides, Rammensee, Sette and Chiang have been cited to describe parameters of the peptides to be identified and selected. These parameters would be expected to be the same for neoantigenic peptides as well as non-neoantigenic peptides. Applicant does not describe any difference between the binding properties of a non-cancer-specific peptide to a specific HLA allele and the binding properties of a cancer-specific peptide to a specific HLA allele. In this regard, one of the validated HLA-peptide-binding prediction algorithms used in the Specification, NetMHC by Nielson, was developed using non-cancer-specific proteins. 
Thus, all the limitations of the present claims are present in the art and motivations to combine are described above. Applicant appears to argue why the art should not be combined or that some art teaches away from the present claims. However, it is not clear from Applicant’s arguments above why the motivation to combine the references stated above was not applicable.
In response to Applicant’s argument that Sette only utilizes HLA-A alleles, and thus is a long way from the very precise methodology that defines the predictions, validations, vaccine preparative steps and selection methods of all binding peptides (to all available HLA molecules) described and claimed in the '791 application, the claims recite predicting epitopes of the two or more different peptide sequences that form a complex with one or more proteins encoded by one or more HLA alleles of the same subject by a validated HLA-peptide-binding prediction algorithm. Thus, the claims do not require selection of neoantigenic peptides to all available HLA molecules nor the validation or preparation of neoantigenic vaccines. 
Sette describe why one of skill in the art would have selected peptides that bind to a protein encoded by an HLA allele of the same subject with a predicted IC50 of less than 150 nM. Based on Parmiani and Wood it would have been obvious to select neoantigenic peptides with a predicted IC50 of less than 150 nM to all HLA molecules present on the cancer cells. Furthermore, Applicant does not describe any difference between the binding properties of a non-cancer-specific peptide to a specific HLA allele and the binding properties of a cancer-specific peptide to a specific HLA allele.

In response to Applicant’s argument that the time elapsed in performing the laborious research in Lennerz’s current T cell based techniques for the identification of new antigens clearly did not allow development and application of a personalized vaccine based on this research, the present claims do not require the development and application of a personalized vaccine for multiple patients. Furthermore, the disclosure in Lennerz was used to demonstrate that the tumor response of a patient with cancer was primarily driven by T cells that recognize mutated tumor antigens. Thus, as discussed in Parmiani it would have been obvious to identify, predict and select neoantigenic peptides. 


The rejections claims 34, 44, 46-51 and 53-56 under pre-AIA  35 U.S.C. 103(a) are rejected as being unpatentable over Parmiani et al (J Immunol, 178:1975-1979, 2007, IDS, cited previously), Sjoblom et al (Science, 314:268-274, 2006),  Wood et al (Science, 318:1108-1113, 2007, IDS, cited previously) and Ley et al (Nature, 456:66-72, 2008, IDS, cited previously) in view of Lennerz et al (PNAS, 102:16013-16018, 2005, IDS, cited previously) Johnston et al (WO 2007/101227, published 7 September 2007, IDS, cited previously), Sette et al. (Molecular Immunology 31: 813-822, 1994, IDS, cited previously), Rammensee et al (US 2012/0082691, published 5 April 2012, effective filing date 14 December 2009, cited previously) and Chiang et al (US 20060008468 published 12 January 2006, IDS, cited previously) in further view of Hoon et al (US 2009/0220980, published September 3, 2009, cited previously) ae maintained.
Neither Parmiani, Ley, Sjoblom, Wood, Lennerz, Rammensee nor Chiang disclose that the non-cancer cell is a skin fibroblast.
Hoon disclose the use of skin fibroblasts as control cells for measuring the methylation status of malignant melanoma cells.
One of ordinary skill in the art would have been motivated to apply Loon’s use of skin fibroblasts as control non-cancer cell to Parmiani, Ley, Wood, Lennerz’s method of identifying a plurality of nucleic acid sequences from nucleic acid sequences from cancer cells of a subject that are unique to the cancer cells, wherein the identified plurality of nucleic acid sequences encode two or more different peptide sequences, wherein each of the two or more different peptide sequences are expressed by the cancer cells and comprise a cancer specific mutation, predicting which epitopes of the two or more different peptide sequences form a complex with an expressed protein encoded by an HLA allele of the subject by an HLA peptide binding analysis, selecting 13-20 epitopes predicted or measured wherein at least two of the 13-20 epitopes selected bind to a protein encoded by an HLA allele of the same subject with a predicted or measured IC so of less than 150 nM, and then making the composition of the selected peptides because Johnston disclose comparing the RNA expression level of the novopeptide in tumor cells with that in non-cancerous cells (page 3 , lines 28-29, Example 2; claim 27) while Rammensee disclose comparing cancerous tissue with normal tissue for levels of peptide expression (paragraph 184).  Further, Johnston discloses measuring RNA in melanoma samples (Example 2) while Rammensee disclose peptides expressed in melanoma (paragraph 73).

Applicant argues that Hoon does not cure the deficiencies in the teachings of
Parmiani, Nielsen, Sjoblom, Wood, Ley, Lennerz, Johnston, Sette, Sette II, Rammensee, and Chiang.
For the reasons set forth above and the reasons of record, the rejection is maintained. 


ODP rejections maintained 
The rejections of claims 34, 44, 46-51 and 53-56 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US 9,115,402 are maintained.
Applicant requests that the rejections be held in abeyance until allowable subject matter has been indicated


Summary
Claims 34, 44, 46-51 and 53-56 stand rejected 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm..  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/Primary Examiner, Art Unit 1642